DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. X2 is O, S, Se, Te, C, S(=O), or S(=O)2. X2 in Formula 1 is a group showing four covalent bonds with X2 as a neutral atom. 
The principles governing bonds do not allow O and C to form four covalent bonds and have a neutral valance. The S(=O), or S(=O)2 are also problematic. The S(=O) already shows a double bond to O and when represented as X2 there would be 3 double bonds (six bonds) centered at a neural S atom. The S(=O)2 already shows two double bonds to O and when represented as X2 there would be 4 double bonds (eight bonds) centered at a neural S atom.
These factors render the claims indefinite as the above atoms do not appear to be capable of forming the required bonding while being neutral valent species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP 2018-111673).

Regarding Claim 1, Yamamoto teaches an electronic device which can be used as an infrared scanner (absorber) device (machine trans. paragraph 193). The electronic device (OLED) includes a light emitting layer and a near-infrared material (abstract, overview).  The near-infrared material can be represented by IRD-1 (page 16):

    PNG
    media_image1.png
    358
    559
    media_image1.png
    Greyscale

IRD-1 reads on applicants’ Formula 1 wherein Y1 and Y2 = O; X1 and X2 = O; Ar1 and Ar2 = phenoxazine, A-1, G = O; Ar = benzene (per claims 1-2, 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786